Citation Nr: 1632978	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-26 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1970 during Peacetime and during the Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision(s) of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via a video-conference hearing.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  The Veteran has reported that during basic training at Lackland Air Force Case, a fellow Airman fell on him from an obstacle course tower.  As a result of the fall, the Veteran reported injuring his right knee, for which he is service-connected.  He also stated that the Airman broke his neck, resulting in his death.  The Veteran has reported experiencing guilt and depression over the Airman's death, which has caused his PTSD, but has not been able to remember the Airman's name.

In April 2011, the RO requested the Defense Personnel Records Information Retrieval System (DPRIS) to review all available records during the stated timeframe (March 3, 1969 to April 24, 1969) to determine if any deaths occurred at Lackland Air Force Base.  The request listed the Veteran's Tour of Duty Assignment as the 3723 Basic Military Training Squadron (BMTS).  However, in a May 3, 2011 response, DPRIS reported that it was unable to locate documentation of the training accident without the Airman's full name and his exact unit designation at the time of the accident

During the Veteran's March 2016 hearing, he testified that he could not remember the name of the Airman who reportedly fell on him during completion of his basic training obstacle course.  The Veteran did however, provide the exact name of his unit, Headquarters 3720, basic training school 3723, flight number 0362AFR39-29, as well as the location (Lackland Air Force Base) and date (on or about April 27, 1969).   Accordingly, the RO must request that the JSRRC/DPRIS research and review records and/or incident reports from on or about April 27, 1969 at Lackland Air Force Base to see whether an Airman was injured (broken neck) on the obstacle course for basic trainees.  Specifically, the JSRRC/DPRIS must research by the Airman's unit, Headquarters 3720, basic training school 3723, flight number 0362AFR39-29.

In addition, it appears that the Veteran's service treatment records are incomplete.  For example, the service treatment records indicate that the Veteran underwent a Medical Evaluation Board (MEB) for his right knee at USAFR Hospital DMAFB, AZ in February 1970.  However, the MEB report is not associated with the service treatment records.  The Veteran has also reported that he was treated for his right knee at Davis-Monthan AFB in 1969 and 1970; however, the only relevant treatment record from this facility consists of a right knee x-ray dated in January 1970.  On remand, efforts should be undertaken to obtain the Veteran's complete service treatment records, as records concerning the circumstances of his right knee injury could corroborate his in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records; a copy of the February 1970 MEB report; and records of treatment at Davis-Monthan AFB dated from August 1969 to March 1970.

2.  A request must be made to the JSRRC/DPRIS and/or any other appropriate source for verification of an Airman assigned to the Headquarters 3720, basic training school 3723, flight number 0362AFR39-29, Lackland Air Force Base, Texas, falling and injuring himself (i.e., broken neck) in April 1969.  

3.  Make arrangements to obtain the Veteran's updated VA treatment records.

4.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




